DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Claims 12, 14 are cancelled; Claim 16 is new; Claims 1 – 11, 13, 15 – 16 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 11, 13, 15 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 - 6, 9, 11, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,778,391. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the same invention (see table below).

Application 16/074,887claim 1
U.S. Patent No. 10,778,391 claim 1
A method for operating a cellular multiple-input and multiple-output, MIMO, system, the cellular MIMO system comprising a first device [base station] having an antenna array comprising a plurality of antennas, and a second device [user equipment (UE)] comprising at least two antennas, the method comprising:
A method for operating a cellular multiple-input and multiple output (MIMO) system, the cellular MIMO system comprising a base station having at least two antenna arrays, each antenna array of the at least two antenna arrays comprising a plurality of antennas, and a user equipment (UE) comprising at least two antennas, the method comprising:
broadcasting a same uplink pilot signal from each antenna of the at least two antennas of the second device using a single pilot signal resource,
broadcasting a same uplink pilot signal from each antenna of the at least two antennas of the UE at the same time in one pilot signal resource,
receiving, at the antenna array of the first device, a signal resulting from transmission of the same uplink pilot two antennas of the second device,
receiving uplink signals from the UE at each antenna array of the at least two antenna arrays of the base station, uplink signals result from the same uplink pilot signal being broadcasted from each antenna of the at least two antennas of the UE,
determining, at the first device, a first set of first device receiving parameters for the antenna array depending on the received same uplink pilot signal,
determining, at the base station, base station transmission parameters for each antenna array of the at least two antenna arrays depending on the received uplink signals,
sending from each antenna of the at least two antennas of the second device a corresponding uplink pilot signal of a plurality of uplink pilot signals, 
sending uplink pilot signals via each antenna of the at least two antennas of the UE using the determined UE transmission parameters 
wherein the plurality of uplink pilot signals are orthogonal to each other,
Recited in claim 4 of Patent No. 10,778,391
receiving the plurality of uplink pilot signals at the antenna array of the first device using the first set of first device receiving parameters, and
Recited in claim 3 of Patent No. 10,778,391
determining, at the first device, for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of first device receiving parameters for the antenna array of a plurality of second sets, depending on the plurality of received orthogonal uplink pilot signals.
Recited in claim 3 of Patent No. 10,778,391




Regarding claim 2, claim 5 of Patent No. 10,778,391 discloses sending via each antenna of the at least two antennas of the second device corresponding uplink payload data, and receiving the uplink payload data at the antenna array of the first device using the corresponding second set of first device receiving parameters.
Claim 5 of Patent No. 10,778,391; method according to claim 3, further comprising: sending via each antenna of the at least two antennas of the UE corresponding payload data using the determined UE transmission parameters, and receiving the corresponding payload data at the at least two antenna arrays of the base station using the determined base station receiving parameters.
Regarding claim 3, claim 1 of Patent No. 10,778,391 discloses determining a corresponding set of first device transmission parameters, the corresponding set of first device transmission parameters being configured to focus a downlink signal 
base station transmission parameters for each antenna array of the at least two antenna arrays depending on the received uplink signals, sending downlink pilot signals via each antenna downlink pilot signals at each antenna of the at least two antennas of the UE,
first device downlink payload data using the corresponding set of first device transmission parameters.
Claim 2 of Patent No. 10,778,391; sending via each antenna array of the at least two antenna arrays of the base station corresponding payload data using the determined base station transmission parameters.
Regarding claim 5, claim 1 of Patent No. 10,778,391 discloses sending from the antenna array of the first device a downlink pilot signal using the corresponding set of first device transmission parameters, receiving at the corresponding antenna of the second device, from which the corresponding uplink pilot signal was received, the downlink pilot signal, and determining, at the second device, a corresponding set of second device receiving parameters for the corresponding antenna, from which the corresponding uplink pilot signal was emitted, based on the received downlink pilot signal.
Claim 1 of Patent No. 10,778,391; sending downlink pilot signals via each antenna array of the at least two antenna arrays using the determined base station transmission parameters, receiving the downlink pilot signals at each antenna of the at least two antennas of the UE, determining, at the UE, UE receiving parameters for each antenna of the at least two antennas depending on the received downlink pilot signals,
Regarding claim 6, claim 2 of Patent No. 10,778,391 discloses sending via the antenna array of the first device corresponding downlink payload data using the corresponding set of the first device transmission parameters, and receiving the downlink payload data at the corresponding antenna of the second device, from which the corresponding uplink pilot signal was emitted, using the set of second device receiving parameters.
Claim 2 of Patent No. 10,778,391; sending via each antenna array of the at least two antenna arrays of the base station corresponding payload data using the determined base station transmission parameters, and receiving the payload data at the at least two antennas of the UE using the determined UE receiving parameters.
Regarding claim 9, claim 1 of Patent No. 10,778,391 discloses the first device comprises at least one of a base station of the cellular MIMO system or a user equipment of the cellular MIMO system, and wherein the second device comprises at least one of a base station user equipment of the cellular MIMO system.
base station having at least two antenna arrays, each antenna array of the at least two antenna arrays comprising a plurality of antennas, and a user equipment (UE) comprising at least two antennas



Application 16/074,887claim 11
U.S. Patent No. 10,778,391 claim 7
A device for a cellular multiple-input and multiple-output, MIMO, system, the device comprising:
A device for a cellular multiple-input and multiple-output (MIMO) system, the device comprising:
an antenna array comprising a plurality of antennas, and a logic coupled to the antenna array and configured to
at least two antenna arrays, each antenna array of the at least two antenna arrays comprising a plurality of antennas, and a logic coupled to the at least two antenna arrays and configured to
receive, at the antenna array, a signal resulting from transmission of a same uplink pilot signal from each antenna of at least two antennas of a further device of the MIMO system, the same uplink pilot signal being broadcasted from the further device from each antenna of the at least two antennas of the further device,
receive uplink signals from a user equipment (UE) of the MIMO system at each antenna array of the at least two antenna arrays of the device, wherein the uplink signals result from the same uplink pilot signal being broadcasted from the UE from each antenna of at least two antennas of the UE at the same time in one pilot signal resource,
determine a first set of device receiving parameters for the antenna array depending on the received same uplink pilot signal
determine device transmission parameters for each antenna array of the at least two antenna arrays depending on the received uplink signals, and
receive, from the further device, a plurality of orthogonal uplink pilot signals at the antenna array using the first set of device receiving parameters, and, 
see claim 3 of Patent No. 10,778,391
determine for each received uplink pilot signal of the plurality of orthogonal uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of received orthogonal uplink pilot signals.
see claim 3 of Patent No. 10,778,391
Omitted
send downlink pilot signals via each antenna array of the at least two antenna arrays using the determined device transmission parameters; and wherein the downlink pilot signals comprise for each antenna array of the at least two antenna arrays a different downlink pilot 



Application 16/074,887claim 13
U.S. Patent No. 10,778,391 claim 9
A device for a cellular multiple-input and multiple-output, MIMO, system, the device comprising:
A device for a cellular multiple-input and multiple-output (MIMO) system, the device comprising:
at least two antennas, and a logic coupled to the at least two antennas and configured to
at least two antennas, and a logic coupled to the at least two antennas and configured to
broadcast a same uplink pilot signal from each antenna of the at least two antennas using a single pilot signal resource, and
broadcast a same uplink pilot signal from each antenna of the at least two antennas at the same time in one pilot signal resource,
Omitted
receive downlink pilot signals at each antenna of the at least two antennas of the device, the downlink pilot signals being sent from at least two antenna arrays of a base station of the cellular MIMO system using base station transmission parameters, the base station transmission parameters being determined at the base station for each antenna array of the at least two antenna arrays depending on uplink signals received from the device at each antenna array of the at least two antenna arrays of the base station, wherein the uplink signals result from the same uplink pilot signal being broadcasted from each antenna of the at least two antennas of the device, and determine device receiving parameters for each antenna of the at least two antennas depending on the received downlink pilot signals;  wherein the downlink pilot signals comprise for each antenna array of the at least two antenna arrays a different downlink pilot signal, the different downlink pilot signals being orthogonal to each other, determine device transmission parameters for each antenna of the at least two antennas 
send from each antenna of the at least two antennas a corresponding uplink pilot signal of a plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other
send uplink pilot signals via each antenna of the at least two antennas of the device using the determined device transmission parameters



Application 16/074,887claim 15
U.S. Patent No. 10,778,391 claim 10
A cellular multiple-input and multiple-output, MIMO, system, comprising:
A cellular multiple-input and multiple-output (MIMO) system, comprising: 
a first device comprising: an antenna array comprising a plurality of first antennas, and a logic coupled to the antenna array;
a first device which is a device according to claim 7, the device comprising: at least two antenna arrays, each antenna array of the at least two antenna arrays comprising a plurality of antennas, and a logic coupled to the at least two antenna arrays
a second device comprising: at least two second antennas, and a logic coupled to the at least two second antennas;
a user equipment (UE) comprising: at least two antennas, and a logic coupled to the at least two antennas
wherein the first device is configured to perform operations comprising: receiving, at the antenna array, a signal resulting from transmission of a same uplink pilot signal from each of the at least two second antennas of the second device of the MIMO system, the same uplink pilot signal being broadcasted from the second device from each antenna of the at least two second antennas of the second device,
from claim 7; receive uplink signals from a user equipment (UE) of the MIMO system at each antenna array of the at least two antenna arrays of the device, wherein the uplink signals result from the same uplink pilot signal being broadcasted from the UE from each antenna of at least two antennas of the UE at the same time in one pilot signal resource
determining a first set of device receiving parameters for the antenna array depending on the same uplink pilot signal that was received,
determine device transmission parameters for each antenna array of the at least two antenna arrays depending on the received uplink signals,
receiving, from the second device, a plurality of uplink pilot signals at the antenna array using the first set of device receiving parameters, and
receive uplink signals from a user equipment (UE) of the MIMO system at each antenna array of the at least two antenna arrays of the device, wherein the uplink signals result from the same uplink pilot signal being broadcasted from the 
uplink pilot signals that were received; and
determine device transmission parameters for each antenna array of the at least two antenna arrays depending on the received uplink signals
wherein the second device is configured to perform operations comprising: broadcasting the same uplink pilot signal from each antenna of the at least two second antennas, and 
sending from each antenna of the at least two second antennas a corresponding uplink pilot signal of the plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other.
broadcast the same uplink pilot signal from each antenna of the at least two antennas at the same time in one pilot signal resource
the downlink pilot signals comprise for each antenna array of the at least two antenna arrays a different downlink pilot signal, the different downlink pilot signals being orthogonal to each other.


Regarding claim 16, claim 1 of Patent No. 10,778,391 discloses the plurality of uplink pilot signals is sent from each antenna of the at least two antennas of the second device and/or received at the antenna array of the first device in an uplink payload section of a transmission frame.
Claim 1 of Patent No. 10,778,391; sending uplink pilot signals via each antenna of the at least two antennas of the UE using the determined UE transmission parameters


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 11, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. (US 20090075686 A1) in view of Zhu et al. (US 20180076881 A1).

 al. discloses a method (Gomadam et al., FIG. 7) for operating a cellular multiple-input and multiple-output, MIMO, system (Gomadam et al., [0022] wireless communication system for managing sending/receiving information with multiple transmit and receive antennas), the cellular MIMO system comprising a first device (Gomadam et al., FIG. 1, base stations 102) having an antenna array comprising a plurality of antennas (Gomadam et al., [0039] each base station has multiple antennas for communicating with mobile receivers), and a second device (Gomadam et al., FIG. 1, mobile receiver 103) comprising at least two antennas (Gomadam et al., [0022] terminals/mobiles that receive by use of one or several antennas a signal that is sent over multiple transmit antennas), the method comprising: 
broadcasting a same uplink pilot signal from each antenna of the at least two antennas of the second device using a single pilot signal resource (Gomadam et al., [0031] channel state information at the transmitter [first device] for all the forward-link channels are acquired by measurements made at the transmitter based on pilots sent by the K users [second device] in the reverse link; [0033] each K pilot symbol being transmitted by one of the set of K receivers [second device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots), 
receiving, at the antenna array of the first device, a signal resulting from transmission of the same uplink pilot signal from each antenna of the at least two antennas of the second device (Gomadam et al., [0031] pilots sent by the K users in the reverse link; [0033] the transmitter [first device] estimating channels directly based on received on K pilot symbols), 
determining, at the first device, a first set of first device receiving parameters for the antenna array depending on the received same uplink pilot signal (Gomadam et al., [0031] channel estimates at the transmitter are collectively referred to as channel state information at the transmitter (CSIT), where CSIT is used to generate the precoding method for the downlink transmission; [0060] after obtaining measurements on this pilot transmission, the base station then employs an MMSE or similar channel estimation scheme to obtain an estimate of all base-to-mobile channels from the received pilot sequence). 
Gomadam et al. does not expressly disclose sending from each antenna of the at least two antennas of the second device a corresponding uplink pilot signal of a plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other, receiving the plurality of uplink pilot signals at the antenna array of the first device using the first set of first device receiving parameters, and determining, at the first device, for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of first device receiving parameters for the antenna array of a plurality of second sets, depending on the plurality of received orthogonal uplink pilot signals.
Zhu et al., for example, from an analogous field of endeavor (Zhu et al., [0022] for systems based on Orthogonal Frequency Division Multiplexing (OFDM), K single-antenna UEs are multiplexed on the same time-frequency resource through MU-MIMO technology and the same descriptions can be generalized to the multi-antenna UE case; [0026] the BS needs to compute a unique analog precoding matrix WulRF for the UEs to be served in the next period of time first) discloses sending from each antenna of the at least two antennas of the second device a corresponding uplink pilot signal of a plurality of uplink pilot signals (Zhu et al., [0039] with the received pilot signals, each UE estimates the angles of the channel vector and their corresponding gains in the horizontal and vertical dimensions respectively), wherein the plurality of uplink pilot signals are orthogonal to each other (Zhu et al., [0037] a matrix                 
                    
                        
                            
                                
                                    U
                                
                                ^
                            
                        
                        
                            k
                        
                        
                            h
                            o
                            r
                        
                    
                
            constructed with the vectors                 
                    
                        
                            U
                        
                        
                            k
                        
                        
                            h
                            o
                            r
                        
                    
                
             corresponding to the values in dhor. and                 
                    
                        
                            
                                
                                    U
                                
                                ^
                            
                        
                        
                            k
                        
                        
                            h
                            o
                            r
                        
                    
                
             is consisted of the orthogonal directions with the dhor largest energy of the channel vectors in the horizontal direction with similar vertical construction), 
receiving the plurality of uplink pilot signals at the antenna array of the first device using the first set of first device receiving parameters (Zhu et al., [0039] the UE feeds back the angles and gains information to the BS through the specific uplink channel), and 
determining, at the first device, for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of first device receiving parameters for the antenna array of a plurality of second sets, depending on the plurality of received orthogonal uplink pilot signals (Zhu et al., [0039] the BS constructs a subspace for each UE with the angles and gains information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending from each antenna et al. with the system of Gomadam et al. in order to create steering vectors for the multi-antenna UE (Zhu et al., [0039]).

Regarding claim 2, Gomadam et al. - Zhu et al. discloses sending via each antenna of the at least two antennas of the second device corresponding uplink payload data (Zhu et al., [0055] after WulRF is determined, for FDD or TDD systems uplink data transmission, the pilots are inserted in the data transmission area of the time-frequency resource), and 
receiving the uplink payload data at the antenna array of the first device using the corresponding second set of first device receiving parameters (Zhu et al., [0055] the BS receives the signals with analog combining matrix WulRF).  The motivation is the same as in claim 1.

Regarding claim 3, Gomadam et al. - Zhu et al. discloses for at least one second set of first device receiving parameters of the second sets of first device receiving Gomadam et al., [0059] L pilots with 1 <= L <= K are sent in the forward link using the determined precoder), the corresponding set of first device transmission parameters being configured to focus a downlink signal from the antenna array of the first device to a corresponding antenna of the second device from which the corresponding uplink pilot signal was received (Gomadam et al., [0059] the determined precoder is to provide to the receivers estimates of their effective channels).

Regarding claim 4, Gomadam et al. - Zhu et al. discloses sending from the antenna array of the first device downlink payload data using the corresponding set of first device transmission parameters (Gomadam et al., [0059] the determined precoder is reused for data transmission to all K users).

Regarding claim 5, Gomadam et al. - Zhu et al. discloses sending from the antenna array of the first device a downlink pilot signal using the corresponding set of first device transmission parameters (Gomadam et al., [0047] the two-way training unit causes the transmitter to transmit 1-K downlink pilot symbols during stage 3 of the four-stage precoding formation; [0072] the transmitter sends pilots via the precoder derived for training in the forward link), 
receiving at the corresponding antenna of the second device, from which the corresponding uplink pilot signal was received, the downlink pilot signal (Gomadam et al., [0050] a linear receiver front-end is employed by exploiting channel estimates and relative delay of arrival estimates for each transmit-antenna to receive-antenna channel; [0073] in response to pilot sequence, each receiver obtains estimates of the actual channel coefficients), and 
determining, at the second device, a corresponding set of second device receiving parameters for the corresponding antenna, from which the corresponding uplink pilot signal was emitted, based on the received downlink pilot signal (Gomadam et al., [0073] downlink training schemes are used in which L orthogonal K X 1 pilot vectors are via the precoder determine, and where 1.ltoreq.L.ltoreq.K).

Regarding claim 6, Gomadam et al. - Zhu et al. discloses sending via the antenna array of the first device corresponding downlink payload data using the corresponding set of the first device transmission parameters (Gomadam et al., [0077] the transmitter uses the precoder determined to unicast data to all the users), and 
receiving the downlink payload data at the corresponding antenna of the second device, from which the corresponding uplink pilot signal was emitted, using the set of second device receiving parameters (Gomadam et al., [0077] each user then employs a receiver based on the effective channel estimate it obtained in order to decode its data; [0081] each multi-user MIMO receiver decodes only its own signal).

et al. - Zhu et al. discloses for each received uplink pilot signal: selecting, at the first device, a corresponding pre-coding from a predefined codebook (Gomadam et al., [0033] the transmitter transmitting 1 to K pilot symbols using the MU-MIMO precoder to the set of K receivers to enable the K receivers to estimate their respective effective channels), 
pre-coding a corresponding downlink pilot signal and corresponding downlink payload data stream using the corresponding pre-coding (Gomadam et al., [0056] the precoder is computed at the base station based on these estimates and the precoder is used along with pilot symbols for downlink transmission from the base station), 
sending from the antenna array of the first device the pre-coded corresponding downlink pilot signal and corresponding downlink payload data stream (Gomadam et al., [0056] the precoder is used for downlink data transmission by the base station; [0077] the transmitter uses the precoder determined to unicast data to all the users), and 
receiving, at each antenna of the at least two antennas of the second device, each of the pre-coded corresponding downlink pilot signals and corresponding downlink payload data streams (Gomadam et al., [0056] the receiver is used at each receiver, together with the channel estimates obtained; [0077] each user then employs a receiver based on the effective channel estimate it obtained in order to decode its data), and 
Gomadam et al., [0081] each multi-user MIMO receiver decodes only its own signal).

Regarding claim 8, the method for any further second device is not patentably distinct from the method of the first device and is thus rendered obvious as Gomadam et al. - Zhu et al. discloses broadcasting a further same uplink pilot signal from each antenna of the at least two antennas of the further second device (Gomadam et al., [0031] pilots sent by the K users [user devices] in the reverse link include a further second device; [0033] each K pilot symbol being transmitted by one of the set of K receivers [further second device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots), 
receiving the further same uplink pilot signal from the further second device at the antenna array of the first device (Gomadam et al., [0031] channel state information at the transmitter [first device] for all the forward-link channels between the N transmit antennas and the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users in the reverse link; [0033] the transmitter [first device] estimating channels directly based on received on K pilot symbols), 
determining, at the first device, a third set of first device receiving parameters for the antenna array depending on the received further same uplink pilot signal Gomadam et al., [0031] channel estimates at the transmitter are collectively referred to as channel state information at the transmitter (CSIT), where CSIT is used to generate the precoding method for the downlink transmission; [0060] after obtaining measurements on this pilot transmission, the base station then employs an MMSE or similar channel estimation scheme to obtain an estimate of all base-to-mobile channels from the received pilot sequence), 
sending from each antenna of the at least two antennas of the further second device a corresponding uplink pilot signal of the plurality of uplink pilot signals (Zhu et al., [0039] with the received pilot signals, each UE estimates the angles of the channel vector and their corresponding gains in the horizontal and vertical dimensions respectively), 
wherein the corresponding uplink pilot signals are the same as the corresponding uplink pilot signals sent from each antenna of the at least two antennas of the second device and are sent at the same time (Zhu et al., [0022] K single-antenna UEs are multiplexed on the same time-frequency resource through MU-MIMO technology and the same descriptions can be generalized to the multi-antenna UE case), 
receiving the plurality of uplink pilot signals at the antenna array of the first device using the third set of first device receiving parameters (Zhu et al., [0039] the UE feeds back the angles and gains information to the BS through the specific uplink channel), and 
determining, at the first device, for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding fourth set of first device receiving parameters for Zhu et al., [0039] the BS constructs a subspace for each UE with the angles and gains information). The motivation is the same as in claim 1.

Regarding claim 9, Gomadam et al. - Zhu et al. discloses the first device comprises at least one of a base station of the cellular MIMO system or a user equipment of the cellular MIMO system (Gomadam et al., FIG. 1, base stations 102), and wherein the second device comprises at least one of a base station of the cellular MIMO system or a user equipment of the cellular MIMO system (Gomadam et al., FIG. 1, mobile receiver 103).

Regarding claim 10, Gomadam et al. - Zhu et al. discloses the user equipment comprises at least one device of a group comprising: a mobile telephone, a mobile computer, a tablet computer, a wearable device, or a mobile accessory (Gomadam et al., FIG. 10, computer system 1000; [0022] the system includes terminals/mobiles that receive by use of one or several antennas a signal that is sent over multiple transmit antennas; [0025] an apparatus may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer).

Regarding claim 11, Gomadam et al. discloses a device (Gomadam et al., FIG. 1, base stations 102) for a cellular multiple-input and multiple-output, MIMO, system Gomadam et al., [0022] wireless communication system for managing sending/receiving information with multiple transmit and receive antennas), the device comprising: 
an antenna array comprising a plurality of antennas (Gomadam et al., [0039] each base station has multiple antennas for communicating with mobile receivers), and a logic coupled to the antenna array (Gomadam et al., FIG. 5) and configured to receive, at the antenna array, a signal resulting from transmission of a same uplink pilot signal from each antenna of at least two antennas of a further device of the MIMO system (Gomadam et al., [0031] channel state information at the transmitter [the device] for all the forward-link channels between the N transmit antennas and the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users in the reverse link; [0033] the transmitter estimating channels directly based on received on K pilot symbols), the same uplink pilot signal being broadcasted from the further device from each antenna of the at least two antennas of the further device (Gomadam et al., [0033] each K pilot symbol being transmitted by one of the set of K receivers [further device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots), 
determine a first set of device receiving parameters for the antenna array depending on the received same uplink pilot signal (Gomadam et al., [0031] CSIT is used to generate the precoding method for the downlink transmission; [0060] after obtaining measurements on this pilot transmission, the base station then employs an MMSE or similar channel estimation scheme to obtain an estimate of all base-to-mobile channels from the received pilot sequence).
Gomadam et al. does not expressly disclose receive, from the further device, a plurality of orthogonal uplink pilot signals at the antenna array using the first set of device receiving parameters, and determine for each received uplink pilot signal of the plurality of orthogonal uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of received orthogonal uplink pilot signals.
Zhu et al., for example, from an analogous field of endeavor (Zhu et al., [0022] for systems based on Orthogonal Frequency Division Multiplexing (OFDM), K single-antenna UEs are multiplexed on the same time-frequency resource through MU-MIMO technology and the same descriptions can be generalized to the multi-antenna UE case; [0026] the BS needs to compute a unique analog precoding matrix WulRF for the UEs to be served in the next period of time first) discloses receive, from the further device, a plurality of orthogonal uplink pilot signals at the antenna array using the first set of device receiving parameters (Zhu et al., [0039] with the received pilot signals, each UE estimates the angles of the channel vector and their corresponding gains in the horizontal and vertical dimensions respectively), and 
determine for each received uplink pilot signal of the plurality of orthogonal uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of received orthogonal uplink pilot signals (Zhu et al., [0039] the BS constructs a subspace for each UE with the angles and gains information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclose receive, from the further device, a plurality of orthogonal uplink pilot signals at the antenna array using the first set of device receiving parameters, and determine for each received uplink pilot signal of the plurality of orthogonal uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of received orthogonal uplink pilot signals as taught by Zhu et al. with the system of Gomadam et al. in order to create steering vectors for the multi-antenna UE (Zhu et al., [0039]).

Regarding claim 13, Gomadam et al. discloses a device (Gomadam et al., FIG. 1, mobile receiver 103) for a cellular multiple-input and multiple-output, MIMO, system (Gomadam et al., [0022] wireless communication system for managing sending/receiving information with multiple transmit and receive antennas), the device comprising: 
at least two antennas (Gomadam et al., [0022] terminals/mobiles that receive by use of one or several antennas a signal that is sent over multiple transmit antennas), and a logic coupled to the at least two antennas (Gomadam et al., FIG. 6) and configured to broadcast a same uplink pilot signal from each antenna of the at least two antennas using a single pilot signal resource (Gomadam et al., [0031] channel state information at the transmitter [first device] for all the forward-link channels between the N transmit antennas and the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users [second device] in the reverse link; [0033] each K pilot symbol being transmitted by one of the set of K receivers [second device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots).
Gomadam et al. does not expressly disclose after broadcasting the same uplink pilot signal, send from each antenna of the at least two antennas a corresponding uplink pilot signal of a plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other.
Zhu et al., for example, from an analogous field of endeavor (Zhu et al., [0022] for systems based on Orthogonal Frequency Division Multiplexing (OFDM), K single-antenna UEs are multiplexed on the same time-frequency resource through MU-MIMO technology and the same descriptions can be generalized to the multi-antenna UE case; [0026] the BS needs to compute a unique analog precoding matrix WulRF for the UEs to be served in the next period of time first) discloses after broadcasting the same uplink pilot signal, send from each antenna of the at least two antennas a corresponding uplink pilot signal of a plurality of uplink pilot signals (Zhu et al., [0039] with the received pilot signals, each UE estimates the angles of the channel vector and their corresponding gains in the horizontal and vertical dimensions respectively), wherein the plurality of uplink pilot signals are orthogonal to each other (Zhu et al., [0037] a matrix                 
                    
                        
                            
                                
                                    U
                                
                                ^
                            
                        
                        
                            k
                        
                        
                            h
                            o
                            r
                        
                    
                
            constructed with the vectors                 
                    
                        
                            U
                        
                        
                            k
                        
                        
                            h
                            o
                            r
                        
                    
                
             corresponding to the values in dhor. and                 
                    
                        
                            
                                
                                    U
                                
                                ^
                            
                        
                        
                            k
                        
                        
                            h
                            o
                            r
                        
                    
                
             is consisted of the orthogonal directions with the dhor largest energy of the channel vectors in the horizontal direction with similar vertical construction).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine after broadcasting the same uplink pilot signal, send from each antenna of the at least two antennas a corresponding uplink pilot signal of a plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other as taught by Zhu et al. with the system of Gomadam et al. in order to constructs a subspace for each UE (Zhu et al., [0039]).

Regarding claim 15, Gomadam et al. discloses a cellular multiple-input and multiple-output, MIMO, system (Gomadam et al., [0022] wireless communication system for managing sending/receiving information with multiple transmit and receive antennas), comprising: 
a first device (Gomadam et al., FIG. 1, base stations 102) comprising: an antenna array comprising a plurality of first antennas (Gomadam et al., [0039] each base station has multiple antennas for communicating with mobile receivers), and a logic coupled to the antenna array (Gomadam et al., FIG. 5); 
a second device (Gomadam et al., FIG. 1, mobile receiver 103) comprising: at least two second antennas (Gomadam et al., [0022] terminals/mobiles that receive by use of one or several antennas a signal that is sent over multiple transmit antennas), and a logic coupled to the at least two second antennas (Gomadam et al., FIG. 6); 
Gomadam et al., [0031] channel state information at the transmitter [first device] for all the forward-link channels between the N transmit antennas and the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users in the reverse link; [0033] the transmitter [first device] estimating channels directly based on received on K pilot symbols), the same uplink pilot signal being broadcasted from the second device from each antenna of the at least two second antennas of the second device (Gomadam et al., [0033] each K pilot symbol being transmitted by one of the set of K receivers [second device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots), 
determining a first set of device receiving parameters for the antenna array depending on the same uplink pilot signal that was received (Gomadam et al., [0031] channel estimates at the transmitter are collectively referred to as channel state information at the transmitter (CSIT), where CSIT is used to generate the precoding method for the downlink transmission; [0060] after obtaining measurements on this pilot transmission, the base station then employs an MMSE or similar channel estimation scheme to obtain an estimate of all base-to-mobile channels from the received pilot sequence), and 
wherein the second device is configured to perform operations comprising: broadcasting the same uplink pilot signal from each antenna of the at least two second Gomadam et al., [0033] each K pilot symbol being transmitted by one of the set of K receivers [second device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots).
Gomadam et al. does not expressly disclose sending from each antenna of the at least two second antennas a corresponding uplink pilot signal of the plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other, receiving, from the second device, a plurality of uplink pilot signals at the antenna array using the first set of device receiving parameters, and determining for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of the uplink pilot signals that were received.
Zhu et al., for example, from an analogous field of endeavor (Zhu et al., [0022] for systems based on Orthogonal Frequency Division Multiplexing (OFDM), K single-antenna UEs are multiplexed on the same time-frequency resource through MU-MIMO technology and the same descriptions can be generalized to the multi-antenna UE case; [0026] the BS needs to compute a unique analog precoding matrix WulRF for the UEs to be served in the next period of time first) discloses sending from each antenna of the at least two second antennas a corresponding uplink pilot signal of the plurality of uplink pilot signals (Zhu et al., [0039] with the received pilot signals, each UE estimates the angles of the channel vector and their corresponding gains in the horizontal and vertical dimensions respectively), wherein the plurality of uplink pilot signals are orthogonal to each other (Zhu et al., [0037] a matrix                 
                    
                        
                            
                                
                                    U
                                
                                ^
                            
                        
                        
                            k
                        
                        
                            h
                            o
                            r
                        
                    
                
            constructed with the vectors                 
                    
                        
                            U
                        
                        
                            k
                        
                        
                            h
                            o
                            r
                        
                    
                
             corresponding to the values in dhor. and                 
                    
                        
                            
                                
                                    U
                                
                                ^
                            
                        
                        
                            k
                        
                        
                            h
                            o
                            r
                        
                    
                
             is consisted of the orthogonal directions with the dhor largest energy of the channel vectors in the horizontal direction with similar vertical construction), 
receiving, from the second device, a plurality of uplink pilot signals at the antenna array using the first set of device receiving parameters (Zhu et al., [0039] the UE feeds back the angles and gains information to the BS through the specific uplink channel), and 
determining for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of the uplink pilot signals that were received (Zhu et al., [0039] the BS constructs a subspace for each UE with the angles and gains information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending from each antenna of the at least two second antennas a corresponding uplink pilot signal of the plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other, receiving, from the second device, a plurality of uplink pilot signals at the antenna array using the first set of device receiving parameters, and determining for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of the uplink pilot signals that were received as taught by Zhu et al. with the system of Gomadam et al. in order to create steering vectors for the multi-antenna UE (Zhu et al., [0039]).

Regarding claim 16, Gomadam et al. - Zhu et al. discloses the plurality of uplink pilot signals is sent from each antenna of the at least two antennas of the second device and/or received at the antenna array of the first device in an uplink payload section of a transmission frame (Gomadam et al., [0044] the channel state information at the transmitter (CSIT) information is supplied as channel state information from the two-way training unit, which receives the data corresponding to the K received pilot symbols and calculates the CSIT information). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        




/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416